 590DECISIONSOF NATIONAL LABOR RELATIONS BOARDSACO-LOWELLSHOPS'andINTERNATIONALASSOCIA-TION OF MACHINISTS,AFL, Petitioner.Case No. 1-RC-3320.December 28, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Leo J. Hal-loran, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labororganizationsinvolved claimto represent cer-tain employees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act for thefollowing reasons.The Petitoner seeks to represent a unit limited to productionand maintenance employees in the Employer's Edwards plantat Saco, Maine.The Employer and the Intervenor,TextileWorkers of America, CIO,contend that only a unit comprisingallproduction and maintenance employees employed in theEmployer's operations in the Saco-Biddeford area, includingthose at Edwards,can be appropriate.The Employer is primarily engaged in the manufacture oftextilemachinery.Before the construction of the Edwards plantin 1951, all its operations in Maine were carried on in a groupof buildings clustered along both banks of the Saco River, whichseparates the cities of Biddeford and Saco.Although some ofthe buildings were in Saco and some in Biddeford,they wereoperated as a single plant, hereinafter referred to as theSaco-Biddeford plant.The Textile Workers was certified as thebargaining representative of the production and maintenanceemployees at this plant in 1941, and has continuously repre-sented them since then.2During World War II the Saco-Biddeford plant was,to someextent, engaged in defense work.After the return to normaloperations the Employer found that the design of the plant,particularly the fact that many of its buildings were multi-iThe Employer's name appears in the caption as corrected at the hearing2The last complete contract between the Employer and the Textile Workers was datedJanuary 5, 1948.By a supplement dated October 14, 1950, thisagreementwith changeswas extended to September 15, 1955 It is not contended that thisagreementconstitutes abar tothe present proceeding.107 NLRB No. 130. SACO-LOWELL SHOPS591storied,was a handicap to effective competition in its fieldofmanufacture.A plan of gradual replacement by single-storied buildings was decided upon.As a first step, the Em-ployer, in the spring of 1950, bought the nearest suitabletract of land in Saco, which happened to be about 2 miles fromthe old plant.Plans for a new building to constitute the firstunitwere ordered.However, the outbreak of hostilities inKorea made it uncertain whether construction could be under-taken at that time if the building was to be used for the manu-facture of textile machinery.The possibility of defense workwas therefore explored with Government representatives,although no commitments were made at the time constructionwas started late in November 1950.InApril 1951,actualnegotiationswith the Government were started looking to acontract for the manufacture of machineguns. The contractwas signed in August 1951,when the new building was nearingcompletion.Under the contract the Government provided mostof the machinery 3 and the Employer began installing it in thefall.Actual production did not start until January 1952, andthe first shipments were made in May 1952.Performanceunder the contract,as extended,will be completed by Marchor April 1954,if the Government does not exercise its privilegeof terminating the agreement before that date.The Employerhas not yet been able to determine what operations will becarried on at Edwards after the completition of the contractfor machineguns.The high degree of similarity of the manufacturing proc-esses aswell as of skills requisite to the production oftextilemachinery and machineguns was the inducing causefor the award of the machinegun contract to the Employer.Accordingly,itwas anticipated that there would be manytransfers,,for the Employer'sconvenience,from the oldplant to the new.Therefore, some months before operationsbegan at Edwards the Employer's agreement with the TextileWorkers was extended to the new plant.4Under the terms ofthe agreement there is a uniform job-evaluation system, in-centive pay system,pension system, and hospitalization andother insurance benefits,for employees of both plants.There is a single manager of industrial relations who isresponsible for personnel administration of all departmentswhether at Saco-Biddeford or Edwards. Working and otherpersonnel rules not covered by the agreement are centrallyformulated and uniformly circulated to all departments re-gardless of location.Similarly a single employment managerlocated in one of the buildings in Biddeford does all thehiring for both plants.Employees at Fdwards are paid from3Of the 1,100machines in Edwards'plant, 1,000 are Government owned and the Employeris obligated to provide storagefor them fora period of 3 months after the termination of thecontract4Several modifications in the termsof theagreement with the Textile Workers were agreedto bothbefore and after operations began at Edwards.These wereprincipally modificationsof the seniority system designed to protect the old employees 592DECISIONSOF NATIONAL LABOR RELATIONS BOARDa separate bank account because of Government accountingrequirements,but the payrolls for all departments are pre-pared at Saco-Biddeford. The executives in charge of pur-chases and general administrative matters serve both plantsfrom offices at Saco-Biddeford. There is also an apprenticeprogram administered on a uniform basis.There is some degree of independence in the operationof the two plants in that both have their own manufacturingsuperintendents5with the customary lower echelons of super-vision responsible to them.However, the superintendents ofboth plants report directly to the same vice president incharge of manufacturing operations.As anticipated, most of the 1,190 employees now at Edwardshave been drawn from Saco-Biddeford, 324 by direct transferand 596 by recall while in layoffstatus.Only 270 are newhires.6Although the manufacturing operations at the 2 plants aresubstantially similar, there is a greater percentage of routineoperations in the production of machineguns which is reflectedin the existence of some job classifications not common to the2plants T and a difference in the percentage distribution oflabor grades. Thus, although the 13 labor grades are uniformfor Saco-Biddeford and Edwards the number of employees inthe 3 lowest grades at Edwards is twice that at Saco-Biddeford.Similarly the number in the 3 highestgrades atSaco-Biddefordis 3 timesthatat Edwards. 8The Intervenor activelyrepresentedemployees at Edwards onthe same basis as those at Saco-Biddeford for more than ayear before the instant petition was filed. The vice presidentof the Intervenor's local at Saco-Biddeford is an Edwards em-ployee and other Edwards employees have been canidates forlocal offices in elections held after operations began at Edwards.Operations at Edwards have been limited since their inceptionto production of machineguns under the Employer's contractwith the Government, but a substantial amount of work under thecontract has been performed at Saco-Biddeford although thelatter continued to be primarily engaged in the production oftextilemachinery. At the present time, however, with the con-tract approaching termination, the only work in relation to themachinegun contract now being performed at Saco-Biddeford isthe manufacture of boxes for packing the guns.s At Saco-Biddeford there is a foundry and consequently a foundry superintendent. Edwardshas no foundry.6 Transfers have not been limited to those occuring in the initial stages of operations atEdwards.Between January and September 1953, 255 transfers were made from Saco-Biddeford to Edwards and in the same period 85 from Edwards to Saco-Biddeford7Over 75 percent of Edwards employees work in the 90 job classifications which areidentical to those at Saco-Biddeford. There are 40 job classifications at Edwards, however,which do not exist at Saco- Biddeford These are largely identified directly with the manufactureof particular machinegun parts and in general are semiskilled jobs.8 This is partially due to the fact that currently production of textile machinery is low involume, but the Employer has retained a larger proportion of its skilled employees hoping foran improved condition PACIFIC COASTMARINE FIREMEN593Themereestablishment of a newplant does not of itselfjustify holdinga separate electionamong the employees of suchplant todeterminetheir bargaining representative. In thepresent case,the circumstancesconnected with the erection oftheEdwards plant, its geographicalnearnessto the Saco-Biddeford plant,its integrationwith that plant, the uniformity ofwages, hours, and working conditions of the two plants, the simi-larity in working skills, the interchange of employees betweenplants, and the centralized managerial control of operations, allindicate that a unite limited to Edwards plant employees is notappropriate.' As the Petitioner has not made an adequate show-ing of interest in the larger unit which the Employer and the In-tervenor contend is appropriate, we shall dismiss the petition.[The Boarddismissedthe petition.]9See Hawthorne- MellodyFarms Dairy of Wisconsin,Inc., 99 NLRB 212.PACIFIC COAST MARINE FIREMEN, OILERS,WATER-TENDERS AND WIPERS ASSOCIATION, IND.andJAMES J.PETRESSEN. Case No. 2-CB-878. December 29, 1953DECISION AND ORDEROn August 14, 1953, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaged in certainunfair labor practices and recommending that it cease anddesisttherefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.The Trial Examiner also found that the Respondent had notengaged in certain other unfair labor practices alleged in thecomplaint. Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of the TrialExaminer, with the modifications and exceptions noted below.We agree with the Trial Examiner that the Respondent, inviolationof Section 8 (b) (1) (A) of the Act, restrained andcoerced the charging party, Petressen, and other applicantsfor employment by operating a discriminatory hiring hall inthemanner set forth in the Intermediate Report, despite itsagreementwithPacificMaritimeAssociation to furnishspecified unlicensed personnel without discrimination becauseofmembership or nonmembership in its organization.' ToIAs no exception has been taken to the Trial Examiner's refusal to find that the foregoingconduct also violated Section 8 (b) (2), we adopt his determination pro forma, without passingupon the merits of that allegation.107 NLRB No. 126.